                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

JOHN W. TOGERSON,

        Petitioner,
                                                        Case No. 18-cv-497-jdp
   v.

JON E. LITSCHER,

        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered denying

petitioner John Torgerson’s petition for a writ of habeas corpus under 28 U.S.C. §

2254.




                           /s/                             01/15/2019
        Peter Oppeneer, Clerk of Court                           Date
